DAVIS, J.
The plaintiff sued to recover five weeks’ unpaid salary at the rate of $50 per week. Judgment was rendered in his favor. He relied upon a written contract with the defendant. The contract in part is as follows:
“New York, Nov. 14, 1904.
“Mr. S. O. Wallach: I hereby engage you as my salesman for the year 1905, and for your loyal and exclusive services as such I agree to pay you $50 per week. I will advance your traveling expenses when on the road for me, not to exceed $60 weekly. All money so advanced, including compensation, are charged to your account, against a commission on net amount of sales at the rate of 7% per cent., etc. * * * I also agree to give you a bonus of $250, if your sales for the year 1905 will amount to $50,000 net. * * *
“J. P. Slater.
' “S. O. Wallach.”
Plaintiff received the $50 for each week during the year of his employment, except for the last five weeks. The defendant refused to pay this. Hence this suit.
The judgment should be affirmed, with costs, on the authority of Isaacsen v. Andrews, 64 App. Div. 408, 72 N. Y. Supp. 177; Schlesinger v. Burland et al., 42 Misc. Rep. 206, 85 N. Y. Supp. 350; Schwerin v. Rosen, 45 Misc. Rep. 409, 90 N. Y. Supp. 407, and Weinberg v. Blum, 13 Daly, 399. All concur.